                Case 4:19-cv-00655-BSM Document 21 Filed 07/10/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION


Janice Hargrove Warren                                                                        Plaintiff

      v.                           Case No. 4:19-cv-655-BSM

Charles McNulty, et. al                                                                       Defendants


                    JOINT MOTION TO EXTEND THIS COURT'S DEADLINE
                             FOR THE FILING OF MOTIONS

           Come now, jointly, all parties involved in this case by and through their respective

counsel requesting this Honorable Court to extend its deadline set in the Final Scheduling Order,

issued on February 24, 2020, for the filing of motions other than motions in limine.

           1.       This Court's Final Scheduling Order set July 20, 2020, as the deadline for filing

motions other than motions in limine.

           2.       The deadline is eleven days from today's date. There are motions pending before

this Court. This Court's resolution of those motions may impact the filing of other motions by the

parties.

           3.       Therefore, the parties, jointly, request this Court to extend the deadline for the

filing of motions other than motions in limine to August 12, 2020.

                                   Respectfully submitted this 10th day of July, 2020,
                                                  Sarah Howard Jenkins
                                                  Arkansas Bar #97046
                                                  SARAH HOWARD JENKINS, PLLC
                                                  P.O. Box 242694
                                                  Little Rock, Arkansas 72223
                                                  Phone: (501) 406-0905
                                                  sarah@shjenkinslaw.com (email)

                                                   Cody Kees
                                                   Arkansas Bar #2012118
         Case 4:19-cv-00655-BSM Document 21 Filed 07/10/20 Page 2 of 2



                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com



                                 CERTIFICATE OF SERVICE

        I, Sarah Howard Jenkins, hereby certify that on this 10th day of July, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system, which sends notification of
such filing to any CM/ECF participants including:

Jay Bequette
Cody Kees
BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469
Email: jbequette@bbpalaw.com
Email: ckees@bbpalaw.com

                                                      Sarah Howard Jenkins
                                                      Sarah Howard Jenkins
